                 Case 2:21-cv-00674-RSM Document 5 Filed 07/20/21 Page 1 of 1




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   VITALIY TSURKANU,

 9                              Petitioner,                CASE NO. 2:21-cv-00674-RSM-BAT

10           v.                                            ORDER OF DISMISSAL

11   ICE FILED OFFICE DIRECTOR,

12                              Respondent.

13          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

14   United States Magistrate Judge, any objections or responses to that, and the remaining record,

15   the Court finds and ORDERS:

16          (1)     The Court ADOPTS the Report and Recommendation.

17          (2)     The case is dismissed without prejudice.

18          (3)     The Clerk is directed to send copies of this Order to the parties and to Judge

19   Tsuchida.

20          DATED this 20th day of July, 2021.

21

22                                                A
                                                  RICARDO S. MARTINEZ
23                                                CHIEF UNITED STATES DISTRICT JUDGE




     ORDER OF DISMISSAL - 1
